Name: Council Regulation (EEC) No 2674/81 of 14 September 1981 opening, allocating and providing for the administration of a Community tariff quota for aubergines falling within subheading ex 07.01 T of the Common Customs Tariff and originating in Cyprus (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 9 . 81 No L 263/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2674/81 of 14 September 1981 opening, allocating and providing for the administration of a Community tariff quota for aubergines falling within subheading ex 07.01 T of the Common Customs Tariff and originating in Cyprus ( 1981 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly- represented by the Benelux Economic Union , all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 2 of the Protocol concerning the arrangements to be applied during 1981 in the frame ­ work of the Decision adopted by the EEC-Cyprus Association Council on 24 November 1980 esta ­ blishing the process into the second stage of the Asso ­ ciation Agreement between the European Economic Community and the Republic of Cyprus (*) provides for the opening, in respect of the period 1 October to 30 November 1981 , of a Community tariff quota of 250 tonnes of aubergines, falling within subheading ex 07.01 T of the Common Customs Tariff and origi ­ nating in Cyprus, at a rate of customs duty equal to 40 % of the customs duty in the Common Customs Tariff ; whereas the Community tariff quota should be opened for this period ; Whereas it is necessary in particular to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted appli ­ cation of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , however, since the tariff quota involved is of a rela ­ tively low volume and the period of application is very short, it seems possible to allocate the whole quota volume to the Community reserve and to provide for the possibility of those Member States in which needs might arise drawing appropriate quantities from that reserve ; whereas the shares thus drawn from the reserve must be valid until the end of the quota period ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able 1 . From 1 October until 30 November 1981 the Common Customs Tariff duty for aubergines , falling within subheading ex 07.01 T of the Common Customs Tariff and originating in Cyprus, shall be suspended at 6-4 % within the limits of a Community tariff quota of 250 tonnes . Within the limits of this tariff quota, Greece shall apply customs duties calculated ' in accordance with the relevant provisions in the 1979 Act of Accession and the Protocol to the Agreement establishing an association between the European Economic Commu ­ nity and the Republic of Cyprus consequent on the accession of the Hellenic Republic to the Commu ­ nity (2 ). 2 . The volume of the tariff quota referred to in para ­ graph 1 shall constitute a reserve . 3 . If the need should arise for the products in ques ­ tion in a Member State , the latter shall draw an appro ­ priate share from the reserve, providing that the size of the reserve so permits . 4 . The shares drawn pursuant to paragraph 3 shall be valid until 30 November 1981 . (') OJ No L 174, 30 . 6 . 1981 , p . 28 . (2 ) OJ No L 174, 30 . 6 . 1981 , p . 2 . No L 263/2 Official Journal of the European Communities 17 . 9 . 81 Article 2 Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against their shares . Article 4 1 . Member States shall take all appropriate measures to ensure that shares drawn pursuant to Article 1 are opened in such a way that imports may be charged without interruption against their accumu ­ lated shares of the Community quota . 2 . Each Member State shall ensure that importers of the said goods established in its territory have free access to the shares allocated to it. 3 . Member States shall charge imports of the said goods against their shares as and when the goods are entered for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . The Member States and the Commission shall colla ­ borate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 September 1981 . For the Council The President CARRINGTON